                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN
                                     MILWAUKEE DIVISION

 J&J FISH ON CENTER STREET, INC.,                  )
                                                   )
                   Plaintiff,                      )
                                                   )
           v.                                      )          Case No.: 2:20-cv-1644
                                                   )
 CRUM & FORSTER SPECIALTY                          )
 INSURANCE COMPANY,                                )
                                                   )
                   Defendant.                      )

                                            COMPLAINT

          Plaintiff, J&J Fish on Center Street, Inc. (“J&J”), by its undersigned attorneys, for its

complaint against Defendant, Crum & Forster Specialty Insurance Company (“Crum & Forster”),

states:

          1.      J&J is a citizen of Wisconsin, being a Wisconsin corporation with its principal place

of business in Milwaukee, Wisconsin.

          2.      J&J is the owner of the commercial building located at 405 West Center Street in

Milwaukee, Wisconsin (“the Building”), operating a restaurant business out of the premises.

          3.      Crum & Forster is a Delaware citizen, being a Delaware corporation with its

principal place of business in Wilmington, Delaware.

          4.      This Court has subject matter jurisdiction over this matter pursuant to Title 28,

U.S.C. § 1332(c)(1) because there is complete diversity of citizenship of the parties and the amount

in controversy exceeds $75,000.

          5.      Venue is proper in this Court pursuant to Title 28, U.S.C. § 1391 because the events

giving rise to its claims occurred in this judicial district. Additionally, Crum & Forster does




                                                    1

               Case 2:20-cv-01644-BHL Filed 10/29/20 Page 1 of 3 Document 1
business and/or transacts business in this judicial district and, therefore, it is subject to personal

jurisdiction in this judicial district and resides here for venue purposes.

       6.      Crum & Forster issued to J&J an insurance policy effective October 3, 2019

through October 3, 2020 (“the insurance policy”, a copy of which is attached to this Complaint as

Exhibit A).

       7.      Under the insurance policy, Crum & Forster insured J&J against direct physical

loss or damage to the Building and to business personal property within the Building caused by a

collapse of any part of it if the collapse is caused by decay that is hidden from view.

       8.       Under the insurance policy, Crum & Forster also insured J&J against loss of

business income it sustained due to the necessary suspension of its restaurant operations caused by

a collapse of any part of the Building if the collapse is caused by decay that is hidden from view.

       9.      On or about May 29, 2020, while the insurance policy was in full force and effect,

the Building sustained direct physical damage, caused by a collapse of part of its floor area, due to

decay that was hidden from view. As a result, the Building cannot be occupied for its intended

purpose as a restaurant, resulting in a loss of business income due to the necessary suspension of

its restaurant operations (“the collapse loss”).

       10.     J&J notified Crum & Forster of the collapse loss and submitted a claim for benefits

under the insurance policy.

       11.     J&J has substantially performed all conditions required by the insurance policy to

be performed by it, requested of it, and/or not waived by Crum & Forster including, but not limited

to (a) paying the premium for the insurance policy, (b) giving prompt notice of the collapse loss,

(c) cooperating with Crum & Forster in its investigation of the loss and the subsequent claim, and

(d) filing suit against Crum & Forster within two years of the loss.



                                                   2

            Case 2:20-cv-01644-BHL Filed 10/29/20 Page 2 of 3 Document 1
       12.     Although requested to do so, Crum & Forster has failed and refused to pay J&J for

the actual cash value of the collapse loss to the Building, which failure and refusal constitutes a

breach of the insurance policy.

       14.     Although requested to do so, Crum & Forster also has failed and refused to pay J&J

for the loss of business income resulting from the necessary suspension of its restaurant operations

caused by the collapse loss, which failure and refusal constitutes a breach of the insurance policy.

       15.     These breaches of the insurance policy were and are the direct and proximate cause

of damage to J&J in an amount in excess of $75,000.

       WHEREFORE, Plaintiff, J&J Fish on Center Street, Inc., prays for judgment in its favor

and against Defendant, Crum & Forster Specialty Insurance Company, in an amount in excess of

$75,000, plus prejudgment interest and costs.

       Plaintiff demands a trial by jury.

                                                /s/ Christina M. Phillips__________
                                                Christina M. Phillips
                                                Edward Eshoo, Jr.
                                                MERLIN LAW GROUP
                                                181 West Madison, Suite 3475
                                                Chicago, Illinois 60602
                                                Telephone: (312) 260-0806
                                                Facsimile: (312) 260-0808
                                                eeshoo@merlinlawgroup.com
                                                cphillips@merlinlawgroup.com
                                                Attorneys for Plaintiff




                                                 3

          Case 2:20-cv-01644-BHL Filed 10/29/20 Page 3 of 3 Document 1
